DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
The amendment of 02/18/2022 has been entered. Claims 1, 3-4, 6-18, 22, and 28-35 are pending in this US patent application. Claims 6-15 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, and claim 17 remains withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/18/2018.
Claims 1, 3-4, 16, 18, 22, and 28-35 are currently under examination and were examined on their merits.

Election/Restrictions
Upon further search and consideration, the Examiner has rejoined the species of “redifferentiated islet cells” with the elected species of “dedifferentiated islet cells”.

Withdrawn Rejections
	All rejections of claims 25-27 set forth in the previous Office action are withdrawn in light of the amendment of 02/18/2022, which cancelled claims 25-27.
	The rejection of the claims under 35 U.S.C. 103 as being unpatentable over Hornstein in view of Bassi and Russ as set forth in the previous Office action is withdrawn in light of the amendment of 02/18/2022, which amended claim 1 to recite that the clusters are suspended in a medium.

Claim Interpretation
	Claim 1 and several of its dependent claims recite a composition comprising “redifferentiated islet cells”. Differentiated islet cells that have gone through dedifferentiation and redifferentiation do not appear to be distinguishable from differentiated islet cells that have not gone through this process. See, for example, page 21 of the instant specification as filed, which states that dedifferentiated islet cells “redifferentiate into normally functioning endocrine cells”. Product-by-process limitations are limited only to the structure implied by the recited steps, not to the manipulations of the steps themselves. See MPEP § 2113 (I). The structure implied by the recited step of redifferentiation of islet cells appears to be indistinguishable from any other terminally differentiated islet cell that produces insulin. As such, any prior art differentiated islet cell that produces insulin will be considered to be equivalent to the instantly recited “redifferentiated islet cell”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 is newly rejected as necessitated by amendment under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 22 has been amended to recite, in its entirety, “wherein the ratio of dedifferentiated islet cells or dedifferentiated islet cells to mesenchymal stem cells or adipose stem cells is from about 1:2 to about 2:1.” It is unclear to which previous claim this isolated wherein clause is intended to refer. As such, one of ordinary skill in the art would be unable to determine the metes and bounds of claim 22, rendering it indefinite. Therefore, claim 22 is rejected under 35 U.S.C. 112(b).

In the interest of compact prosecution, the Examiner has interpreted claim 22 as follows: “The composition of claim 1, wherein the ratio of dedifferentiated islet cells or redifferentiated islet cells to mesenchymal stem cells or adipose stem cells is from about 1:2 to about 2:1.”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 16, 18, 29, 31, and 33-35 are newly rejected as necessitated by amendment under 35 U.S.C. 102(a)(1) as being anticipated by Scuteri et al., PLoS ONE 9(1): e84309 (2014; cited on the IDS filed 09/18/2018).

Scuteri teaches the adhesion of MSCs to pancreatic islets that were cultured in suspension (see entire document, including page 3, right column, paragraph 1; reads on claims 1, 16, and 18; the Examiner notes that suspended islets are suspended cell clusters and that the culture containers can be interpreted as “[packaging] for delivery to a subject”). The islets were obtained from the pancreata of Lewis rats, and at least some of the islets had a diameter of about 150 µm (page 2, left column, paragraph 2; pages 2-3, Figures 1 and 2a, which show that the islets are roughly of the same diameter as the 150-µm scale bar; reads on claims 29 and 31). The islets and MSCs were directly co-cultured in RPMI medium containing fetal bovine serum (page 2, left column, paragraph 2, to right column, paragraph 1; reads on claim 34; the Examiner notes that “completed RPMI 1641 medium” in paragraph 1 of the right column of page 2 refers to medium that contains serum). Figure 2a shows that MSCs are dispersed over the entire surface of the islets (page 3, Figure 2a; reads on claims 33 and 35). The islet cells released insulin (page 4, Figure 3; see above under Claim Interpretation for the Examiner’s interpretation of the limitation “redifferentiated islet cells”).

Therefore, claims 1, 16, 18, 29, 31, and 33-35 are anticipated by Scuteri and are rejected under 35 U.S.C. 102(a)(1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 16, 18, 22, and 28-35 are newly rejected as necessitated by amendment under 35 U.S.C. 103 as being unpatentable over Scuteri et al., PLoS ONE 9(1): e84309 (2014; cited on the IDS filed 09/18/2018).

As discussed above, claims 1, 16, 18, 29, 31, and 33-35 are anticipated by Scuteri. However, Scuteri does not teach the cell numbers or ratios recited in instant claims 22, 28, 30, and 32.

While Scuteri does not teach the cell numbers or ratios recited in instant claims 22, 28, 30, and 32, the instantly claimed cell numbers and ratios would be within the realm of routine experimentation. Generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP § 2144.05 part II A. It would have been obvious to one of ordinary skill in the art at the time Applicants' invention was made to determine all operable and optimal numbers and ratios of islet cells and MSCs because the number of insulin-producing cells in a cell cluster is an art-recognized, result-effective variable known to affect the cluster’s ability to provide treatment of type I diabetes by secreting insulin (see page 7, right column, paragraph 3), which would have been optimized in the pharmaceutical art to provide the desired therapeutic effect.
Therefore, claims 1, 16, 18, 22, and 28-35 are rendered obvious by Scuteri and are rejected under 35 U.S.C. 103.

Claims 1, 16, 18, 22, and 28-35 are newly rejected as necessitated by amendment under 35 U.S.C. 103 as being unpatentable over Scuteri et al., PLoS ONE 9(1): e84309 (2014; cited on the IDS filed 09/18/2018), in view of Buder et al., Immune Network 13(6): 235-239 (2013).

As discussed above, claims 1, 16, 18, 22, and 28-35 are rendered obvious by Scuteri. In addition, Scuteri suggests the co-transplantation of pancreatic islets with MSCs for type I diabetes treatment (page 7, right column, paragraph 3). However, Scuteri does not teach the encapsulation of the islet/MSC clusters in a hydrogel.

Buder teaches the encapsulation of islets to protect transplanted islets from the host immune system when transplanted for the treatment of diabetes (see entire document, including page 235). Many agents can be used for encapsulation, including alginate gels (page 236, left column, paragraph 1; cf. claims 3-4; the Examiner notes that alginate gels are hydrogels).

While Scuteri does not teach the encapsulation of the islet/MSC clusters in a hydrogel, it would have been obvious to one of ordinary skill in the art to do so because Scuteri suggests the co-transplantation of pancreatic islets with MSCs for type I diabetes treatment and because Buder teaches the encapsulation of islets in hydrogels to protect them from the host immune system when transplanted for the treatment of diabetes. One of ordinary skill in the art would have a reasonable expectation that encapsulating the islet/MSC clusters of Scuteri in the hydrogel of Buder would successfully result in the production of a composition that would be better protected from the host immune system upon transplantation.
Therefore, claims 1, 3-4, 16, 18, 22, and 28-35 are rendered obvious by Scuteri in view of Buder and are rejected under 35 U.S.C. 103.

The Supreme Court has acknowledged:

When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one.  If a person of ordinary skill can implement a predictable variation…103 likely bars its patentability…if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill. A court must ask whether the improvement is more than the predictable use of prior-art elements according to their established functions……the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results (see KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 U.S. 2007) (emphasis added).

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to Arguments
Applicant’s arguments with respect to the previous rejections have been considered but are moot because the new grounds of rejection do not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin M. Bowers, whose telephone number is (571)272-2897. The examiner can normally be reached Monday-Friday, 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau, can be reached at (571)272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Erin M. Bowers/Primary Examiner, Art Unit 1653                                                                                                                                                                                                        05/13/2022